Exhibit 10.1
[RENEGY LETTERHEAD]
December 18, 2008
Hugh W. Smith
60 E. Rio Salado Parkway
Suite 1012
Tempe, Arizona 85281

         Re:   Your Employment Agreement dated August 14, 2008, as amended on
October 1, 2008

Dear Hugh:
     This letter agreement is intended to amend certain provisions and to
clarify and confirm our mutual understanding concerning certain aspects of your
Employment Agreement dated August 14, 2008, as amended on October 1, 2008 (your
“Employment Agreement”), between you and Renegy Holdings, Inc. (the “Company”).
All capitalized terms not defined herein shall have the meaning ascribed thereto
in your Employment Agreement.
     The Company has agreed to the following terms, and would like to confirm
your acceptance of the same:
     1. Terms of Employment.
          a. Effective January 3, 2009, your employment will be reduced to
part-time status. Thereafter, until termination of your employment as provided
herein, you agree to dedicate a minimum of nine hours per week to the Company,
with your specific schedule being at your reasonable discretion. Your salary
will be $1,600 per week payable in accordance with the Company’s established
payroll practices, plus $165 per hour for any time in excess of nine hours per
week to the extent such excess hours are agreed to by you and the Company. You
may terminate your employment with the Company at any time and for any reason on
or after January 3, 2009. The Company agrees not to terminate your employment
prior to March 31, 2009 except for Cause or in the event of the consummation of
a Change of Control transaction.
          b. You agree to continue to perform your duties either at the
Company’s offices in Tempe or, commencing December 15, 2008, you may perform
your duties at your personal residence. Effective January 3, 2009, the Company
may, but will not be obligated to, furnish you with office space, secretarial
and support staff or other facilities and services, except for such equipment
(e.g., computer, printer, etc.) and services as may be reasonably necessary to
perform your duties from your personal residence. The Company acknowledges that
your computer, monitor and printer are of nominal value and that ownership of
the same shall transfer to you upon the termination of your employment with the
Company.
          c. You may actively seek or engage in any other employment, occupation
or consulting activity for any direct or indirect remuneration without violating
the terms of your

 



--------------------------------------------------------------------------------



 



Employment Agreement, provided, however, that you will remain subject to
Section 12 of your Employment Agreement with respect to the noncompete and
non-solicitation covenants made therein; provided, however, that notwithstanding
any provision in Section 12 of your Employment Agreement, following termination
of your employment with the Company you shall be permitted to work for any
entity in Competition with the Company provided that such entity is not engaged
in the business of converting biomass to electricity in any of Navajo, Apache or
Gila counties in Arizona.
          d. The Company will continue to reimburse you for reasonable business
expenses (including, without limitation, travel, mileage, cell phone expenses)
incurred in the performance of your duties in accordance with the terms of your
Employment Agreement. You will no longer accrue vacation and sick days
commencing January 3, 2009, and you will not be entitled to any bonus or other
incentive compensation.
     2. Severance Benefits. Notwithstanding any provision in your Employment
Agreement to the contrary, your severance benefits (“Severance Benefits”) shall
be as follows:
          a. Your Severance Benefits will be triggered and become payable in
accordance with the terms set forth herein upon the earliest to occur of
(i) termination of your employment by the Company without Cause,
(ii) termination of your Employment Agreement by you for Good Reason, and (iii)
January 3, 2009 (the earliest of such dates being referred to herein as the
“Severance Date”). The Severance Benefits shall not be deemed to limit your
rights against the Company in the event your employment is terminated by the
Company without Cause prior to March 31, 2009 in violation of Section 1.a.,
other than with respect to your rights to severance benefits.
          b. Your Severance Benefits shall include cash payments as follows:
          (i) Subject to the other provisions of this Section 2.b., $200,000
shall be payable equally over 12 months, and as a part of the regular bi-weekly
payroll cycle, without interest, beginning with the first full pay period
following the Severance Date (the “Severance Period”);
          (ii) In the event definitive agreements are executed for a Change of
Control transaction on or prior to June 30, 2009, and you are not offered any of
the positions of Chief Operating Officer, Chief Executive Officer or President
with the successor company together with compensation substantially equivalent
to or greater than your current compensation, your aggregate cash severance
amount shall increase to $400,000; provided, that, you shall continue receiving
cash severance payments in accordance with Section 2.b.(i) (without increase)
pending consummation of the Change of Control transaction, and, in the event
such Change of Control Transaction is consummated during the Severance Period,
the full remaining balance of your aggregate severance amount (i.e., $400,000
less severance payments received to date) shall be payable within five business
days of the consummation of such Change of Control transaction.

 



--------------------------------------------------------------------------------



 



          (iii) In the event definitive agreements are executed for a Change of
Control transaction on or prior to June 30, 2009, and you are offered any of the
positions of Chief Operating Officer, Chief Executive Officer or President with
the successor company together with compensation substantially equivalent to or
greater than your current compensation, your aggregate cash severance amount
shall be $250,000; provided, that, you shall continue receiving cash severance
payments in accordance with Section 2.b.(i) (without increase) pending
consummation of the Change of Control transaction, and, in the event such Change
of Control Transaction is consummated during the Severance Period, the full
remaining balance of your aggregate severance amount (i.e., $250,000 less
severance payments received) shall be payable within five business days of the
consummation of such Change of Control transaction.
          (iv) In the event the Company has received proceeds from a tax equity
transaction relating to the biomass power plant in Snowflake, Arizona having
substantially the terms contemplated as of the date of this letter agreement (a
“Tax Equity Transaction”) on or prior to March 31, 2009, (A) $150,000 shall be
payable to you upon the Company’s receipt of such proceeds from the Tax Equity
Transaction and (B) your remaining severance payments under Sections 2.b.(i),
(ii) or (iii), as applicable, shall be payable in accordance with such
provisions; provided that, (x) in the event the Company has received proceeds
from a Tax Equity Transaction prior to the Severance Date, the $150,000 payment
from such Tax Equity Transaction shall be payable on the Severance Date, and
(y) in the event the Company has received proceeds from a Tax Equity Transaction
on or prior to March 31, 2009, your aggregate cash severance payments under
Section 2.b.(i) shall increase to $300,000 and your remaining monthly severance
payments under Section 2.b.(i) shall be adjusted pro rata to reflect such
increase, provided, however, with respect to this subsection (y), such $300,000
aggregate severance amount shall be subject to reduction in the event the
severance obligations under Section 2.b.(iii) apply (for the avoidance of doubt,
in the event the Company has received proceeds from a Tax Equity transaction and
your aggregate severance amount increases to $300,000, any remaining severance
payments to be made in the event that a Change of Control transaction
contemplated by Section 2.b(iii) is actually consummated during the Severance
Period shall be adjusted pro rata so that the aggregate amount of such remaining
payments shall be equal to a maximum of $250,000 less any severance payments
previously received).
          c. Upon termination of your employment with the Company, or otherwise
upon your loss of coverage under the Company’s group health plans as a result of
your reduction in employment as contemplated by this letter agreement, if
applicable, and subject to you timely electing continuation coverage under Title
X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall subsidize you and your eligible dependents’ COBRA premiums so that you pay
the same premium as an active employee of the Company for the period ending on
the earlier of June 30, 2009 and the date on which you become eligible for
coverage under the group health plans of another employer with comparable group
health benefits and levels of coverage.
          d. The Company agrees not to terminate any policies relating to life
insurance or disability that have been paid for as of the date of this letter
agreement and which

 



--------------------------------------------------------------------------------



 



expire in September 2009. You agree and acknowledge that, except with respect to
such life and disability insurance, and except as provided in Sections 2.c. and
2.e., there are no other employee benefit plans that you will be entitled to
participate in.
          e. You will be entitled to continue participating in the Company’s
401(k) plan in accordance with the terms of such plan as of the date of this
letter agreement until the termination of your employment with the Company
(including with respect to severance payments under Sections 2.b.). You agree
and acknowledge that your right to participate in the 401(k) plan will cease
upon termination of your employment with the Company.
          f. Your accrued and unpaid vacation days shall be paid in cash upon
the earlier to occur of your termination with the Company (for any reason) and
the Severance Date in accordance with established payroll practices.
          g. Any payments made by the Company to you for relocation, your
signing bonus and mortgage payments as provided in your Employment Agreement
shall not be subject to refund to the Company; provided, however, that the
Company’s obligation for any remaining amounts due for your signing bonus and to
provide up to 15 months of your monthly mortgage payments for your personal
residence shall cease as of January 3, 2009.
          h. In the event the Company terminates your employment on or prior to
March 31, 2009, as a result of (i) your commission of any act of fraud, theft or
personal dishonesty in connection with your responsibilities as an employee that
involves the Company or its business and that is intended to result in
substantial personal enrichment to you, or (ii) any willful act or gross
negligence by you that results or is reasonably likely to result in injury to
the Company, the Company shall have no obligation to you for Severance Benefits,
except for any Severance Benefits which may have become due and payable to
Employee up to and as of the date of termination in accordance with
Section 2.b., except with respect to accrued an unpaid vacation days as set
forth in Section 2.f, and except with respect to mortgage and signing bonus
payments to the extent the Company is responsible for such payments under
Section 2.g. above.
          i. Your right to receive Severance Benefits is specifically
conditioned on your compliance with Section 12 of your Employment Agreement with
respect to the noncompete and non-solicitation covenants made therein, as
modified by this letter agreement. In addition, (A) your right to receive
Severance Benefits following the Severance Date is subject to you executing and
not revoking a standard release of claims in favor of the Company (and which
shall include provisions relating to confidentiality and nondisparagement of the
Company) (a “Release”), and (B) your right to continue receiving Severance
Benefits following termination of your employment with the Company is subject to
you executing and not revoking a new Release (or reaffirmation of your original
Release as the Company may determine), provided that such Releases shall
preserve all of your indemnification rights and all other rights you may have
under the currently existing indemnification agreement or similar agreement with
the Company. Upon any breach by you of Section 12 of your Employment Agreement,
as modified by this letter agreement, or upon any breach of the Releases, all
Severance Benefits shall immediately cease.

 



--------------------------------------------------------------------------------



 



     The definitive agreements for any Change of Control transaction shall
require the Company’s successor (or purchaser of its assets) to expressly assume
all obligations of the Company under this letter agreement to the extent any of
the Company’s obligations for Severance Benefits under Section 2 remain
outstanding or will not otherwise be satisfied upon the consummation of the
Change of Control transaction as may be contemplated in this letter agreement,
including without limitation and as allowed by applicable law the obligations of
the Company under Section 2.c.
     Renegy agrees to work with you as you may reasonably request to structure
all payments contemplated by this letter agreement to provide you with the
highest level of net payment consistent with the terms of this letter agreement.
     In the event the Company fails to make any required severance payment
required by Section 2.b. on the applicable due date, interest shall accrue on
such past due amount commencing as of the required due date at the rate of 10%
per annum until such past due amount, together with interest, is paid in full.
In the event any past due severance payment required to be made pursuant to
Section 2.b. as part of the regular bi-weekly payroll cycle (as described in
Section 2.b.(i)), plus accrued interest thereon, is not paid in full by the
second severance payment date (in accordance with the regular bi-weekly payroll
cycle) following the missed payment, then the entire applicable severance amount
under Section 2.b., plus the accrued interest on the past due amount, shall
become immediately due and payable. Further, until the balance due is paid in
full, interest shall accrue on such amounts due and payable. For the purposes of
this paragraph, only those payments expressly described in Section 2.b. shall be
deemed to be required severance payments that may accrue interest or result in
the acceleration of your remaining severance payments.
     The Company agrees to reimburse you for the reasonable attorney fees, costs
and expenses incurred by you in connection with any action brought by you to
enforce your rights hereunder, including, without limitation, in the event any
such action is resolved prior to any court decision, provided such action is not
decided in favor of the Company.
     By signing this letter agreement, you expressly acknowledge and agree that:
(i) the execution of this letter agreement and the performance of the parties
hereunder does not entitle you to receive any severance benefits described in
your Employment Agreement for termination for Good Reason, including, without
limitation, the reduction of your employment to part-time basis and reduced
duties and responsibilities associated therewith; (ii) as of the date of this
letter agreement, you do not have Good Reason to terminate your Employment
Agreement; (iii) the obligations of the Company set forth herein shall be in
lieu of any severance obligations of the Company under Section 7 and Section 13
of your Employment Agreement, whether or not such termination is in connection
with a Change of Control or Pending Change of Control and regardless of the
reason for termination; and (iv) the execution of definitive agreements for, or
the consummation of, a Tax Equity Transaction shall not constitute a Change of
Control or Pending Change of Control under your Employment Agreement.
     The intent of this letter agreement is for all payments made hereunder to
comply with the requirements of Section 409A; to the extent any terms of this
letter agreement are ambiguous, such terms shall be interpreted in accordance
with such intent.

 



--------------------------------------------------------------------------------



 



     Except as described in the above amendments, this letter agreement does not
change your Employment Agreement in any way. In the event of any conflict
between this letter agreement and your Employment Agreement, the terms of this
letter agreement shall govern.
     This instrument may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     Please confirm you understanding and agreement to the above by signing in
the place indicated below.

            Very truly yours,

RENEGY HOLDINGS, INC.
      /s/ Robert M. Worsley       Name:   Robert M. Worsley      Title:   CEO
and Chairman     

     
Agreed and Accepted:
   
 
   
/s/ Hugh W. Smith
 
Hugh W. Smith
   

 